  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CINDY THORNHILL and ROBERT )
THORNHILL,                 )
                           )
     Plaintiffs,           )
                           )                CIVIL ACTION NO.
     v.                    )                  2:20cv48-MHT
                           )                      (WO)
STATE FARM MUTUAL          )
AUTOMOBILE INSURANCE       )
COMPANY, also known as     )
State Farm,                )
                           )
     Defendant.            )

                                 ORDER

    Pursuant to the joint stipulation of the parties

that this case should be remanded to the state court

without    prejudice    (doc.     no.    13),   it   is   the    ORDER,

JUDGMENT, and DECREE of the court that this cause is

remanded   to   the    Circuit    Court    of   Montgomery      County,

Alabama.

    It is further ORDERED that plaintiffs’ motion to

remand (doc. no. 4) is denied as moot, and that any and

all other pending motions are left for disposition by

the state court after remand.
    The   clerk   of   the   court   is   DIRECTED   to   take

appropriate steps to effect the remand.

    This case is closed in this court.

    DONE, this the 18th day of February, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
